Title: From George Washington to Major General William Heath, 30 September 1777
From: Washington, George
To: Heath, William



Dear Sir,
Head Quarters [Skippack, Pa.] September 30th 1777

I have been duly favoured ⟨w⟩ith yours of the 10th instant.
With respect to supply⟨in⟩g the Continental frigates with ammunition from the Continental magazines, as I have not copies of the letters you mention with me, I am not certain how far they may have authorised the measure, but I intirely approve of your granting the necessary supply from them. The frigates ought not to want so essential an article, and I know of no other way, in which they could be furnished with equal propriety—if at all.
I am glad to hear of the valuable prizes, that have been lately brought in to your port. We shall stand in need of all our activity to increase our supplies, by these means, and render them, as far as possible, adequa⟨te⟩ to our numerous and pressing wants.
The aspect of our Northern affairs is extremely pleasing; particularly by our last accounts, which give us to hope that Ticonderoga, ere this, has fallen into our hands, and that General Burgoyne, after an unsuccessful attack, has been obliged to retreat, under circumstances that threaten his ruin. It is of the utmost importance, that these favourable prospects should be speedily realized.
Probably before this reaches you, you will have heard, that General Howe, after much manœuvring, marching and countermarching, has at length gained possession of Philadelphia. Many unlucky incidents prevented, in a great measure, the opposition he would have received before he accomplished his purpose; notwithstanding our misfortune on the Brandywine. But though matter⟨s have⟩ taken a turn different from what we could have wish⟨ed⟩, I am in hopes it will not be long before we are in a situation to repair the consequences of our ill-success, and give a more happy complexion to our affairs in this quarter.
I wrote to you some time since to forward with all dispatch the three

additional regiments from your state to this army. I trust you have expedited this business, in a manner, suitable to the urgency of the occasion; but, if any thing remains, that can serve to hasten their coming, I beg it may be done. I am with regard Dear Sir Your most Obedt servant

Go: Washington


P.S. Please to deliver the inclosed to Capt. Hill of the regiment late Patterson’s.

